
	

113 HR 1934 IH: Saguaro National Park Boundary Expansion and Study Act of 2013
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1934
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Grijalva (for
			 himself, Mr. Barber, and
			 Mrs. Kirkpatrick) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To expand the boundary of Saguaro National Park, to study
		  additional land for future adjustments to the boundary of the Park, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saguaro National Park Boundary
			 Expansion and Study Act of 2013.
		2.Boundary of
			 saguaro national parkSection
			 4 of the Saguaro National Park Establishment Act of 1994 (Public
			 Law 103–364, 108 Stat. 3467), is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 (1) before The boundaries of the park; and
				(B)by adding at the
			 end the following:
					
						(2)The boundary of the park is further
				modified to include approximately 2525 acres, as generally depicted on the map
				titled Saguaro National Park Proposed Boundary Adjustment,
				numbered 151/80,045c, and dated February 26, 2013. The map shall be on file and
				available for inspection in the appropriate offices of the National Park
				Service.
						;
				(2)by striking
			 subsection (b)(2) and inserting the following new paragraphs:
				
					(2)The Secretary may,
				with the consent of the State and in accordance with Federal and State law,
				acquire from the State land or interests in land within the boundary of the
				park.
					(3)If the Secretary
				is unable to acquire the State land under paragraph (2), the Secretary may
				enter into an agreement that would allow the National Park Service to manage
				State land within the boundary of the
				park.
					;
				and
			(3)by adding at the
			 end the following new subsection:
				
					(d)Boundary
				study
						(1)In
				generalThe Secretary shall conduct a study to identify lands
				that would be a part of any future boundary adjustments for the park.
						(2)CriteriaThe
				study shall examine the natural, cultural, recreational, and scenic values and
				characters of lands identified under paragraph (1).
						(3)ReportNot
				later than 2 years after the date funds are made available for the study under
				this subsection, the Secretary shall submit to the Committee on Natural
				Resources of the House of Representatives and the Committee on Energy and
				Natural Resources of the Senate a report on the findings, conclusions, and
				recommendations of the
				study.
						.
			
